DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(b) as being anticipated by Davis (US 5,093,759).
	As to claim 16, Davis discloses a method comprising:
	holding a cable 14 in multiple spaced apart brackets 18 on a first side of a heat conducting panel 16, the brackets 18 spacing the cable 14 from the panel 16 (Figs. 6-7);
	providing electricity via the cable to a device on a second side, opposite the first side, of the panel 16 (col. 4, lines 3-6; note that in Fig. 6 cable extends from the side of the panel 16 which is shown to the right to another opposite side of the panel 16 which is not shown in the figure);
	transferring heat generated by the electricity in the cable 14 to the heat conducting panel 16 via thermal conduction through the brackets 18 (col. 4, lines 9-13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Black (US 2012/0011859) in view of Chuard (US 2016/0377230), Carlson (US 3,803,343) and Davis.
	As to claim 1, Black teaches a cooled system comprising: 
	an enclosure 2 having an outer surface and an inner surface comprising a cooled enclosed area (Fig. 1).
	Black teaches multiple cables 23 (Fig. 1; paragraph 34) that pass through openings in the outer surface (paragraph 29), but is silent regarding the particular manner in which the cables 23 are mounted. However, Chuard teaches that a known issue of cabling in a cryocooler is that the cables can undesirably increase the temperature of the cryocooled space (paragraph 4). Furthermore, Carlson teaches a cable management system utilizing cable brackets that include a first surface capable of conforming to an outer surface of an enclosure and that include an opening therethrough sized to hold a cable and conduct heat from the cable to the surroundings of the bracket (Figs. 3 and 5; col. 1, lines 27-30). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Black to prevent unwanted temperature increase due to heat from cables 23 by providing a 
	Black, as modified, does not explicitly teach that the multiple brackets are thermally coupled to the outer surface to the enclosure 2, wherein heat is conducted from the cables 23 to the outer surface of the enclosure. However, Davis teaches that it is known to support cables 14 with multiple spaced apart brackets 18 on a first side of a heat conducting panel 16, and to use the panel 16 to dissipate heat from the cables 14 (Figs. 6-7; col. 4, lines 9-13). Therefore one of ordinary skill in the art would recognize the advantages of mounting the cable holding brackets of Carlson directly to the enclosure 2 of Black in order to conduct heat to the outer surface thereof and thus reduce the amount of heat introduced into the interior of the enclosure. As such it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to further modify Black by mounting the brackets such that they are thermally coupled to the outer surface to the enclosure 2, wherein heat is conducted from the cables 23 to the outer surface of the enclosure in the manner as claimed and taught by Davis in order to reduce the amount of cooling power needed to maintain the interior of the enclosure at desired temperatures. 
	As to claim 2, Carlson teaches a bracket that is in thermal contact with all sides of the cable (Figs. 3 and 5).
	As to claim 3, Carlson teaches the brackets formed of thermally conductive material (col. 1, lines 28-30), wherein the brackets are attached using screws (Figs. 1-2, 7-10, 15-16).	
As to claim 4, Carlson teaches the brackets comprising a first portion 30/35 having the first surface and a first open portion and a second portion 40 having a second open portion positioned to mate with the first open portion to form the opening, wherein the first and second portions are coupled using screws (Figs. 3 and 5).	
	As to claim 5, Carlson teaches an opening having a cross section corresponding to a ribbon cable (Fig. 3).
	As to claim 6, Carlson teaches an opening having a circular cross section corresponding to a round cable (Fig. 4).
	As to claim 7, Carlson teaches multiple openings having cross sections corresponding to multiple cables (Figs. 3 and 5).

Claims 8-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Black, Chuard, Carlson, and Davis as applied above, and further in view of Meek (US 4,686,365).
	As to claim 8, Black, as modified, is silent regarding the particular structural configuration of the enclosure 2. However, Meek teaches that it is known to form a cryocooler enclosure using multiple flat rectangular panels coupled on long edges and comprising a polyhedron (Fig. 1). It would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Black to be constructed in the manner as claimed and taught by Meek because it would be a convenient configuration for construction using flat panel surfaces. 
	As to claim 9, the brackets and panels of the modified apparatus of Black are thermally conductive (see claim rejections discussed above).
As to claim 10, Black, as modified, teaches cables in the bracket openings and spaced apart from the panels of the enclosure (Carlson, Figs. 3 and 5) wherein the cables 23 provide signals to elements within the enclosure (Black, Fig. 1).
	As to claim 11, Carlson teaches brackets with openings corresponding to and supporting different types of cables (Figs. 3 and 5). 
	The modified apparatus does not explicitly teach utilizing multiple brackets on multiple panels. However, it would have been an obvious design choice to further modify the reference by having the claimed configuration, since applicant has not disclosed that having a particular bracket arrangement solves any stated problem or provides any unexpected result, and it appears that the system would perform equally well as long as it utilizes the necessary amount of brackets to mount all of the system wiring and cables. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system to utilize multiple brackets on multiple panels as claimed in order to provide a configuration capable of effectively managing numerous wiring and cabling arrangements.
	As to claim 12, Black teaches elements comprising control electronics 17-18.
	As to claim 14, Black teaches cooling using a cryogenic cooler 10.
	As to claim 15, Black teaches cooling to 1-2K and is thus capable of cooling to “approximately” 4K. The first cooled area is warmer than the second cooled area 5 as it is a buffer or insulation area formed by a vacuum.
	As to claims 16-18 and 20, if a modified prior art device, in its normal and usual operation, would nec-essarily perform the method claimed then the method claimed will be considered to be obvious in view of the modified device. When the prior art device is 

Response to Arguments
Applicant’s arguments, see page 7, filed 12/20/2021, with respect to the drawing objections, specification objections, and claim objections have been fully considered and are persuasive. Said objections have been withdrawn. 
Applicant’s arguments, see pages 8-11, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, the examiner agrees that the prior rejection did not properly identify how to modify Black such that the brackets are physically mounted to the enclosure in a manner such that the cables transfer heat via brackets to the enclosure. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Davis (US 5,093,759).
	The applicant also argued that the apparatus of Black has no need for cooling the cables 23 because the system includes an evaporation heater 17 and an isolation vacuum, and does not mention any problem associated with heat generated by cables 23. The examiner respectfully disagrees. While it is true that Black does not explicitly discuss any problem associated with the cables 23, such a lack of discussion would not lead one of ordinary skill to ignore known issues with electrical cabling, e.g. temperature, electrical insulation, short circuiting, corrosion, etc. Therefore, since Chuard expressly teaches that a known issue of cabling in a cryocooler is that the cables can undesirably increase the temperature of the cryocooled space (paragraph 4), then one of ordinary skill would recognize the advantages of preventing such an unwanted heating as a result of temperature conducted from cabling such as the wiring 23 of Black. Furthermore, Black teaches that the system is operated to precisely control temperatures across a wide spectrum of temperatures (thus requiring both cooling and heating, see paragraph 4), including temperatures as low as 1-2 Kelvin (paragraph 6). One of ordinary skill in the art would recognize the advantages of preventing as much heat conduction into the system as absolutely possible when working in such low temperature ranges, and therefore the amount of heat conducting from the cables 23 would not be considered to be negligible. Therefore it is maintained that it would have been obvious to configure the system in a manner so as to be able to prevent heat conduction from the cables 23 to the inside of the enclosure, regardless of the fact that an evaporation heater 17 is included in the system for higher temperature operations.

Conclusion
This action is being made NON-FINAL to afford the applicant the opportunity to respond to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763